DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 4-5, 13-14 and 17-18 are relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. 20170236749 (Briggs)

    PNG
    media_image1.png
    204
    388
    media_image1.png
    Greyscale

Regarding claim 1, fig. 8 of Briggs discloses an interconnect structure, comprising: 
at least one trench patterned in a dielectric 104 having a trapezoidal-shaped profile; 
a conformal barrier layer 702 lining the at least one trench having the trapezoidal-shaped profile; and 
a conductor 802 disposed over the conformal barrier layer in the at least one trench having the trapezoidal-shaped profile, wherein the conductor is of: cobalt (Co) (par [0042]).

Regarding claim 2, par [0026] of Briggs discloses wherein the dielectric 104 is silicon oxide (SiOx).

Regarding claim 7, fig. 8 of Briggs discloses wherein a top of the conductor is wider than a bottom of the conductor.

Regarding claim 8, fig. 8 of Briggs discloses wherein the conformal barrier layer fully separates the conductor from the dielectric.

Regarding claim 9, fig. 8 of Briggs discloses wherein the conductor is in direct contact with the conformal barrier layer.

Claims 1-2, 4-5, 7-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. 20180323151 (Briggs151).

    PNG
    media_image2.png
    402
    554
    media_image2.png
    Greyscale

Regarding claim 1, fig. 11 of Briggs151 discloses an interconnect structure, comprising: 
at least one trench (trenches in layer 12) patterned in a dielectric 12 having a trapezoidal-shaped profile; 
a conformal barrier layer 14 lining the at least one trench having the trapezoidal-shaped profile; and 
a conductor 16 disposed over the conformal barrier layer in the at least one trench having the trapezoidal-shaped profile, wherein the conductor16 ruthenium (par [0046] interface layer 16 can include Ru).

Regarding claim 2, par [0044] of Briggs151 discloses wherein the dielectric is   silicon oxide (SiOx).

Regarding claim 7, fig. 11 of Briggs151 discloses wherein a top of the conductor is wider than a bottom of the conductor.

Regarding claim 8, fig. 11 of Briggs151 discloses wherein the conformal barrier layer fully separates the conductor from the dielectric.

Regarding claim 9, fig. 11 of Briggs151 discloses wherein the conductor is in direct contact with the conformal barrier layer.

Regarding claim 10, fig. 11 of Briggs discloses an interconnect structure, comprising: 
at least one trench (trenches in layer 12) patterned in a dielectric 12 (par [0044) having a trapezoidal-shaped profile; 
a conformal barrier layer 14 lining the at least one trench having the trapezoidal-shaped profile; and 
a conductor 18 disposed over the conformal barrier layer in the at least one trench having the trapezoidal-shaped profile, wherein the conductor comprises copper (Cu) (par [0048].

Regarding claim 11, par [0044] of Briggs151 discloses wherein the dielectric is   silicon oxide (SiOx).

Regarding claims 4 and 13, par [0045] of Briggs151 discloses wherein the conformal barrier layer 14 has a thickness of less than about 20 Å (the barrier layer 14 includes a thickness of between about 10 Angstroms (Å) and about 40 Å).

Regarding claims 5 and 14, par [0045] of Briggs151 discloses wherein the conformal barrier layer 14 has a thickness of from about 10 Å to about 15 Å, and ranges therebetween (the barrier layer 14 includes a thickness of between about 10 Angstroms (Å) and about 40 Å.

Regarding claim 15, fig. 11 of Briggs151 discloses further comprising: a conformal wetting layer 16 in the at least one trench having the trapezoidal-shaped profile over the barrier layer such that the conductor is disposed on the conformal wetting layer.

Regarding claim 17, par [0046] of Briggs discloses wherein the conformal wetting layer 16 has a thickness of less than about 30 Å (the interface layer 16 includes a thickness of between about 10 Å and about 40 Å).

Regarding claim 18, par [0046] of Briggs discloses wherein the conformal wetting layer has a thickness of from about 15 Å to about 20 Å, and ranges therebetween (the interface layer 16 includes a thickness of between about 10 Å and about 40 Å).

Regarding claim 19, fig. 11 of Briggs151 discloses wherein the conformal barrier layer and the conformal wetting layer fully separate the conductor from the dielectric.

Claims 10, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. 20160343723 (Briggs723).

    PNG
    media_image3.png
    452
    682
    media_image3.png
    Greyscale


Regarding claim 10, fig. 7 of Briggs723 discloses an interconnect structure, comprising: 
at least one trench (trenches in layer 12) patterned in a dielectric 40 (fig. 4  and par [0027] preferred material for substrate or layer 40 is referred to as SiCOH) having a trapezoidal-shaped profile; 
a conformal barrier layer 42 lining the at least one trench having the trapezoidal-shaped profile; and 
a conductor 44 disposed over the conformal barrier layer in the at least one trench having the trapezoidal-shaped profile, wherein the conductor comprises copper (Cu) (par [0027].

Regarding claim 12, par [0027] of Briggs723 discloses wherein the conformal barrier layer 42 comprises tantalum nitride (TaN).

Regarding claim 20, fig. 4 of Briggs723 discloses wherein a top surface of the conductor is coplanar with a top surface of the dielectric.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over EDELSTEIN et al. 20100038784 in view of Briggs.

    PNG
    media_image4.png
    350
    483
    media_image4.png
    Greyscale


Regarding claim 10, fig. 9 of EDELSTEIN discloses an interconnect structure, comprising: 
at least one trench (trenches in layer 20 of fig. 5) patterned in a dielectric 20 (fig. 5  and par [0021]) having a non-trapezoidal-shaped profile; 
a conformal barrier layer 24 lining the at least one trench having the non-trapezoidal-shaped profile; and 
a conductor 28 disposed over the conformal barrier layer in the at least one trench having the trapezoidal-shaped profile, wherein the conductor comprises copper (Cu) (par [0031].
EDELSTEIN does not disclose of having a trapezoidal-shaped profile.
However, Briggs disclose of at least one trench patterned in a dielectric 104 having a trapezoidal-shaped profile to have better film deposition coverage.
In view of such teaching, it would have been obvious to form a interconnect structure of EDELSTEIN comprising the at least one trench patterned in a dielectric having a trapezoidal-shaped profile to have better film deposition coverage such as taught by Briggs.

Regarding claim 15, fig. 9 of EDELSTEIN discloses further comprising: a conformal wetting layer 26 in the at least one trench having the non-trapezoidal-shaped profile over the barrier layer such that the conductor 28 is disposed on the conformal wetting layer 26.

Regarding claim 16, par [0025] of EDELSTEIN discloses wherein the conformal wetting layer comprises a material of ruthenium (Ru) [par [0025]).

Regarding claim 1, fig. 9 of EDELSTEIN discloses an interconnect structure, comprising: 
at least one trench patterned in a dielectric 104 having a non-trapezoidal-shaped profile; 
a conformal barrier layer 24 lining the at least one trench having the non-trapezoidal-shaped profile; and 
a conductor (the surface of the liner 26 which is a conductor) disposed over the conformal barrier layer 24 in the at least one trench having the non-trapezoidal-shaped profile, wherein the conductor is of: ruthenium (Ru) (the surface of the liner 26 can be pure Ru  (par [0026]).
EDELSTEIN does not disclose of having a trapezoidal-shaped profile.
However, Briggs disclose of at least one trench patterned in a dielectric 104 having a trapezoidal-shaped profile to have better film deposition coverage.
In view of such teaching, it would have been obvious to form a interconnect structure of EDELSTEIN comprising the at least one trench patterned in a dielectric having a trapezoidal-shaped profile to have better film deposition coverage such as taught by Briggs.

Regarding claim 3, par [0024] of EDELSTEIN discloses wherein the conformal barrier layer comprises a material selected from the group consisting of: tantalum nitride (TaN), titanium nitride (TiN).

 Regarding claim 6, fig. 9 of EDELSTEIN discloses wherein a top surface of the conductor is coplanar with a top surface of the dielectric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829